       Case 6:20-cv-00580-ADA Document 48-1 Filed 04/22/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                 §    CIVIL ACTION 6:20-CV-00575-ADA
 BRAZOS LICENSING AND                        §    CIVIL ACTION 6:20-CV-00577-ADA
 DEVELOPMENT,                                §    CIVIL ACTION 6:20-CV-00580-ADA
                                             §    CIVIL ACTION 6:20-CV-00585-ADA
       Plaintiff,                            §
                                             §
 v.                                          §    PATENT CASE
                                             §
 GOOGLE LLC,                                 §
                                             §
       Defendant.                            §    JURY TRIAL DEMANDED



       ORDER DENYING DEFENDANT’S MOTION FOR ORAL HEARING ON
                   DEFENDANT’S MOTION TO DISMISS

      Having considered Defendant’s Motion for Oral Hearing and the briefing related to it, the

Court finds the motion should be DENIED.




                                           _________________________________
                                           DISTRICT JUDGE




                                              1
